            Case 2:20-cv-02209-KJD-EJY Document 26 Filed 09/13/21 Page 1 of 2




1    George Haines, Esq.
     Nevada Bar No.: 9411
2    Gerardo Avalos, Esq.
3    Nevada Bar No.: 15171
     FREEDOM LAW FIRM
4    8985 S. Eastern Ave., Suite 350
5    Las Vegas, Nevada 89123
     (702) 880-5554
6
     (702) 385-5518 (fax)
7    Ghaines@freedomlegalteam.com
     Attorney for Plaintiff Debra K. Sims
8
9                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
10
11    Debra K. Sims,

12
                       Plaintiff,
13     v.
14
      Early Warning LLC. and Bank of America
15    N.A.,
16
                       Defendant.
17
18          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Debra K. Sims and Early
19   Warning Services, LLC stipulate to dismiss Plaintiff's claims against Early Warning Services,

20   LLC with prejudice.
     ///
21
     ///
22
     ///
23
24
25
26
27
     _____________________
     Stipulation                                 -1-
           Case 2:20-cv-02209-KJD-EJY Document 26 Filed 09/13/21 Page 2 of 2




1           Each party will bear its own costs, disbursements, and attorney fees.
            Dated: September 10, 2021.
2
3
     Freedom Law Firm
4
     /s/ George Haines            .
5    George Haines, Esq.
6    Gerardo Avalos, Esq.
     8985 S. Eastern Ave., Suite 350
7    Las Vegas, Nevada 89123
     Counsel for Plaintiff Debra K. Sims
8
9    Troutman Pepper Hamilton Sanders LLP

10   /s/ Meagan A. Mihalko
     Meagan A. Mihalko (admitted pro hac vice)
11
     1001 Haxall Pt.
12   Richmond, VA 23219
13   804-697-1281
     meagan.mihalko@troutman.com
14
15   McDonald Carano LLP
16   /s/ Rory T. Kay
     Rory T. Kay
17   2300 West Sahara Avenue, Suite 1200
18   Las Vegas, Nevada 89102
     (702) 873-4100
19
     rkay@mcdonaldcarano.com
20
     Counsel for Defendant Early Warning Services, LLC
21
22
23                                               IT IS SO ORDERED:
24
                                                 _______________________________
25                                               UNITES STATES DISTRICT JUDGE
26
                                                         9/13/2021
                                                 DATED:________________________
27
     _____________________
     Stipulation                                   -2-
